UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10777 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, no par value, on August4, 2009 was 28,750,573 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2009 and December 31, 2008 Consolidated Statements of Operations Three and six months ended June 30, 2009 and 2008 Consolidated Statements of Cash Flows Six months ended June 20, 2009 and 2008 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1A. Risk Factors Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits Signatures Exhibit Index PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income, earnings per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes”, “plans”, “intends”, “expects”, “anticipates”, “forecasts” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of legislation affecting the banking industry; the impact of competitive products, services, pricing, and other competitive forces; movements in interest rates; loan delinquency rates and changes in asset quality; adverse conditions in the public debt market, the stock market or other capital markets, including any adverse changes inthe price of the Company's stock; and a general deterioration or malaise in economic conditions, including the continued destabilizing factors in the financial industry and continued deterioration of the real estate market, as well as the impact of declining levels of consumer and business confidence in the state of the economy in general and in financial institutions in particular. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K/A for the last fiscal year. The Company does not update any of its forward-looking statements. Item 1. Financial Statements CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) June 30, 2009 December 31, 2008 Assets Cash and due from banks $ 161,985 $ 107,270 Interest-bearing deposits in other banks 23,071 475 Federal funds sold 19,000 - Investment securities: Available for sale 1,049,949 742,600 Held to maturity (fair value of $6,907 at June 30, 2009 and $8,759 at December 31, 2008) 6,830 8,697 Total investment securities 1,056,779 751,297 Loans held for sale 84,748 40,108 Loans and leases 3,688,519 4,030,266 Less allowance for loan and lease losses 166,071 119,878 Net loans and leases 3,522,448 3,910,388 Premises and equipment, net 77,142 81,059 Accrued interest receivable 18,724 20,079 Investment in unconsolidated subsidiaries 17,534 15,465 Other real estate 17,862 11,220 Goodwill 152,689 152,689 Other intangible assets 44,713 39,783 Bank-owned life insurance 137,946 135,371 Federal Home Loan Bank stock 48,797 48,797 Income tax receivable 53,443 42,400 Other assets 88,406 75,960 Total assets $ 5,525,287 $ 5,432,361 Liabilities and Equity Deposits: Noninterest-bearing demand $ 623,698 $ 627,094 Interest-bearing demand 548,166 472,269 Savings and money market 1,428,881 1,057,881 Time 1,365,779 1,754,322 Total deposits 3,966,524 3,911,566 Short-term borrowings 267,155 279,450 Long-term debt 608,554 649,257 Other liabilities 57,970 55,748 Total liabilities 4,900,203 4,896,021 Equity: Preferred stock, no par value, authorized 1,000,000 shares; issued and outstanding 135,000 shares at June 30, 2009 and none at December 31, 2008 128,239 - Common stock, no par value, authorized 100,000,000 shares, issued and outstanding 28,745,214 shares at June 30, 2009 and 28,732,259 shares at December 31, 2008 403,219 403,176 Surplus 62,549 55,963 Retained earnings 28,083 63,762 Accumulated other comprehensive income (loss) (7,043 ) 3,390 Total shareholders' equity 615,047 526,291 Non-controlling interest 10,037 10,049 Total equity 625,084 536,340 Total liabilities and equity $ 5,525,287 $ 5,432,361 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands, except per share data) 2009 2008 2009 2008 Interest income: Interest and fees on loans and leases $ 54,218 $ 65,677 $ 110,723 $ 135,971 Interest and dividends on investment securities: Taxable interest 9,058 9,308 17,787 18,579 Tax-exempt interest 1,146 1,416 2,317 2,805 Dividends 2 11 5 35 Interest on deposits in other banks 11 3 11 7 Interest on Federal funds sold and securities purchased under agreements to resell 6 22 6 43 Dividends on Federal Home Loan Bank stock - 171 - 293 Total interest income 64,441 76,608 130,849 157,733 Interest expense: Interest on deposits: Demand 355 179 676 316 Savings and money market 3,414 2,980 6,277 6,765 Time 8,219 11,706 18,113 26,435 Interest on short-term borrowings 34 2,357 272 4,280 Interest on long-term debt 6,359 8,002 12,978 17,696 Total interest expense 18,381 25,224 38,316 55,492 Net interest income 46,060 51,384 92,533 102,241 Provision for loan and lease losses 74,324 87,800 101,074 122,072 Net interest loss after provision for loan and lease losses (28,264 ) (36,416 ) (8,541 ) (19,831 ) Other operating income: Service charges on deposit accounts 3,948 3,511 7,485 7,054 Other service charges and fees 3,584 3,710 6,904 7,125 Income from fiduciary activities 999 990 1,969 1,995 Equity in earnings of unconsolidated subsidiaries 205 131 479 414 Fees on foreign exchange 145 112 261 306 Investment securities gains (losses) 1 253 (149 ) 253 Other than temporary impairment on securities (net of $7,888 recognized in OCI in 2009) (2,565 ) - (2,565 ) - Loan placement fees 312 213 560 366 Net gain on sales of residential loans 4,539 2,241 8,548 4,039 Income from bank-owned life insurance 1,514 845 2,584 2,715 Other 1,917 (75 ) 4,207 1,943 14,599 11,931 30,283 26,210 Other operating expense: Salaries and employee benefits 17,684 18,648 33,944 36,012 Net occupancy 3,101 3,266 6,380 6,119 Equipment 1,562 1,433 3,074 2,828 Amortization and impairment of other intangible assets 1,550 1,281 2,971 2,450 Communication expense 975 1,125 2,114 2,210 Legal and professional services 2,846 2,615 5,562 5,028 Computer software expense 840 809 1,752 1,672 Advertising expense 713 700 1,468 1,382 Goodwill impairment - 94,279 - 94,279 Foreclosed asset expense 2,294 3,984 2,429 6,574 Loss on sales of commercial real estate loans - 1,671 - 1,671 Write down of assets 904 22,424 1,339 22,424 Other 13,349 8,048 22,483 9,094 Total other operating expense 45,818 160,283 83,516 191,743 Loss before income taxes (59,483 ) (184,768 ) (61,774 ) (185,364 ) Income tax benefit (25,041 ) (38,510 ) (29,961 ) (40,764 ) Net loss (34,442 ) (146,258 ) (31,813 ) (144,600 ) Preferred stock dividends and accretion 1,999 - 3,866 - Net loss available to common shareholders $ (36,441 ) $ (146,258 ) $ (35,679 ) $ (144,600 ) Per common share data: Basic and diluted loss per share $ (1.27 ) $ (5.10 ) $ (1.24 ) $ (5.04 ) Cash dividends declared - 0.25 - 0.50 Shares used in computation: Basic and diluted shares 28,687 28,652 28,684 28,670 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (Dollars in thousands) 2009 2008 Cash flows from operating activities: Net loss $ (31,813 ) $ (144,600 ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for loan and lease losses 101,074 122,072 Depreciation and amortization 4,251 3,881 Gain on sale of premises and equipment (3,612 ) - Goodwill impairment - 94,279 Write down of assets 1,339 22,424 Foreclosed asset expense 2,429 6,574 Amortization and impairment of other intangible assets 2,971 2,450 Net amortization of investment securities 1,580 691 Share-based compensation (164 ) 1,164 Net (gain) loss on investment securities 149 (253 ) Other than temporary impairment on securities 2,565 - Deferred income tax benefit (24,815 ) (4,504 ) Net gain on sales of residential loans (8,548 ) (4,039 ) Loss on sale of commercial real estate loans - 1,671 Ineffective portion of derivatives (2,106 ) - Proceeds from sales of loans held for sale 1,056,794 817,958 Originations of loans held for sale (1,087,734 ) (721,898 ) Tax benefits from share-based compensation - (40 ) Equity in earnings of unconsolidated subsidiaries (479 ) (414 ) Increase in cash surrender value of bank-owned life insurance (2,574 ) (2,706 ) Increase in income tax receivable (11,043 ) (48,051 ) Net change in other assets and liabilities 5,893 (13,159 ) Net cash provided by operating activities 6,157 133,500 Cash flows from investing activities: Proceeds from maturities of and calls on investment securities available for sale 117,283 311,868 Proceeds from sales of investment securities available for sale 7,241 - Purchases of investment securities available for sale (391,916 ) (292,694 ) Proceeds from maturities of and calls on investment securities held to maturity 1,839 20,058 Net principal repayments (loan originations) 112,591 (351,783 ) Proceeds from sales of loans originated for investment 107,244 64,901 Proceeds from sales of securitized residential mortgage loans - 20,838 Proceeds from sale of other real estate 1,406 - Proceeds from bank-owned life insurance - 843 Proceeds from sale of premises and equipment 7,207 - Purchases of premises and equipment (3,930 ) (3,764 ) Distributions from unconsolidated subsidiaries 562 632 Contributions to unconsolidated subsidiaries (3,548 ) (845 ) Acquisition of businesses and minority interests - (3,150 ) Net cash used in investing activities (44,021 ) (233,096 ) Cash flows from financing activities: Net increase (decrease) in deposits 54,958 (82,089 ) Proceeds from long-term debt - 30,000 Repayments of long-term debt (40,540 ) (60,736 ) Net increase (decrease) in short-term borrowings (12,295 ) 259,186 Cash dividends paid on common stock - (14,367 ) Cash dividends paid on preferred stock (2,362 ) - Tax benefits from share-based compensation - 40 Repurchases of common stock - (1,824 ) Net proceeds from issuance of common stock and stock option exercises 85 359 Net proceeds from issuance of preferred stock and warrants 134,329 - Net cash provided by financing activities 134,175 130,569 Net increase in cash and cash equivalents 96,311 30,973 Cash and cash equivalents at beginning of period 107,745 82,129 Cash and cash equivalents at end of period $ 204,056 $ 113,102 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 39,690 $ 61,371 Income taxes 1,532 12,920 Cash received during the period for: Income taxes 2,492 - Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $ 42 $ 44 Net reclassification of loans to other real estate 9,761 7,401 Net transfer of loans to loans held for sale 5,152 162,984 Securitization of residential mortgage loans into trading mortgage backed securities - 4,995 Securitization of residential mortgage loans into available for sale mortgage backed securities 50,146 - Dividends accrued on preferred stock 844 - Accretion of preferred stock discount 660 - See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Central Pacific Financial Corp. (referred to herein as “the Company,” “we,” “us,” or “our”) have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These interim condensed consolidated financial statements and notes should be read in conjunction with the Company’s consolidated financial statements and notes thereto filed on Form 10-K/A for the fiscal year ended December 31, 2008. In the opinion of management, all adjustments necessary for a fair presentation have been made and include all normal recurring adjustments.
